Citation Nr: 0120439	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for a left wrist 
disability, identified as status post left ganglion cyst.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1971 and from November 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for a compensable 
rating for a left wrist disability.  The veteran subsequently 
perfected this appeal.  A videoconference hearing before the 
undersigned was held in May 2001.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left wrist disability is manifested by pain 
on motion, X-ray 
findings of degenerative changes in the left carpal and 
radiocarpal joint, and some loss of strength.  The left wrist 
is not ankylosed and residual scarring is asymptomatic.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for a left 
wrist disability are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  4.59, 4.71a, Diagnostic Code  5010-5215 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that in April 1987, the 
veteran underwent a left radial styloidectomy for 
degenerative joint disease of the radioscaphoid joint.  The 
RO originally granted service connection for a left wrist 
disability, identified as status post left ganglion cyst, in 
July 1989, and assigned a noncompensable evaluation.  
Subsequently, the veteran sought an increased evaluation on 
several occasions and the noncompensable rating was confirmed 
and continued in rating decisions dated August 1990 and April 
1998.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran was notified in the May 2000 
rating decision, the July 2000 statement of the case (SOC), 
and at the May 2001 hearing of what would be necessary, 
evidentiary wise, to warrant a compensable rating for his 
left wrist disability.  The Board therefore concludes that 
the discussions in the rating decision, the SOC, and at the 
hearing, adequately informed the veteran of the evidence 
needed to substantiate his claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001).  The veteran testified at the May 
2001 videoconference hearing that he receives treatment 
related to his left wrist disability at VAMC-Birmingham.  
According to the veteran, he is seen at VA primary care 
approximately every three or four months for ongoing 
treatment.  The Board notes that the record does not contain 
any medical records from VAMC-Birmingham after April 1998.  
Notwithstanding and as explained below, under the 
circumstances of this case, a remand solely to obtain updated 
records from VAMC-Birmingham would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Moreover, the veteran's disability picture warrants a 10 
percent evaluation and based on the medical evidence, a 
rating in excess of 10 percent is not appropriate.  A rating 
in excess of 10 percent for a wrist disability requires 
ankylosis of the wrist.  The medical evidence does not 
support a finding of ankylosis, the veteran does not claim to 
suffer from ankylosis, and the veteran does not contend that 
the VAMC-Birmingham records subsequent to 1998 contain any 
evidence of ankylosis.  Therefore, it is unnecessary to 
remand this case to obtain these records.  Additionally, in 
keeping with the duty to assist requirements, the Board notes 
that the veteran was provided a VA examination specific to 
his left wrist in March 2000.  Accordingly, the Board 
determines that the VA has satisfied its duties, as set out 
in the VCAA, to notify and to assist the veteran in this 
case. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Specifically, painful motion is defined under 38 C.F.R. 
§ 4.59 as follows:

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  Id.

Pursuant to VA's Rating Schedule, the VA ascertained the 
severity of the veteran's left wrist disability pursuant to 
Diagnostic Code 5215.  Under this provision, limitation of 
dorsiflexion of either wrist to less than 15 degrees or 
palmar flexion of either wrist limited in line with the 
forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

Additional provisions in the Rating Schedule which are 
potentially applicable to the veteran's disability include 
Diagnostic Codes 5214 and 5010.  Diagnostic Code 5214 relates 
to ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  As noted previously, the medical evidence does 
not indicate that the veteran suffers from ankylosis of the 
wrist.  As such, any application of this code would be 
inappropriate.

With regard to Diagnostic Code 5010, the record shows that 
the veteran has x-ray evidence of arthritis in his left 
wrist.  Traumatic arthritis is to be rated under the 
guidelines for degenerative arthritis, Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran contends that his service-connected left wrist 
disability has worsened and that a compensable rating is 
warranted.  According to the veteran, he suffers from pain on 
motion and loss of strength in his left wrist.  

Clinical records dated from 1988 to 1997 reflect occasional 
treatment and evaluation for left wrist disability.  
Complaints included pain, especially on motion and testing 
revealed some limitation of motion.  The scarring has not 
been symptomatic; a January 1990 entry reflects a 2 
centimeter scar at the volar surface that was not tender to 
palpation.  

The veteran underwent a VA orthopedic examination in March 
2000.  The veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  The veteran also 
complained of flare-ups with weather and acquired movements.  
It was reported that he was right handed.  Upon physical 
examination, the examiner found no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  However, 
the examiner noted guarding of movement especially during the 
range of motion evaluation and observed that motion stopped 
when pain began.  Range of motion measurements of the left 
wrist were as follows:  dorsiflexion, 30 degrees; palmar 
flexion, 35 degrees; wrist radial deviation, 10 degrees; and 
wrist ulnar deviation, 18 degrees.  X-rays taken at that time 
revealed degenerative changes in the left carpal as well as 
radiocarpal joint with attenuation of the radiocarpal 
triangular cartilage.  The examination yielded a diagnosis of 
"[p]ost fracture degenerative joint disease of the left 
wrist with no loss of function due to pain."

Considering the medical evidence of the severity of the 
veteran's left wrist disability, the Board finds that the 
impairment more nearly approximates a 10 percent evaluation.  
As noted, the veteran's left wrist disability is currently 
rated noncompensable under Diagnostic Code 5215.  A 
compensable evaluation under this Diagnostic Code is not 
warranted because the medical evidence does not indicate 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.

According to VA standards, full wrist range of motion is 
defined as 0 to 70 degrees dorsiflexion (extension), 0 to 80 
degrees palmar flexion, 0 to 45 degrees ulnar deviation and 0 
to 20 degrees radial deviation.  38 C.F.R. § 4.71 (Plate I).  
As noted previously, upon VA examination, the veteran had 
dorsiflexion on the left of 30 degrees, palmar flexion on the 
left of 35 degrees, radial deviation on the left of 10 
degrees, and ulnar deviation on the left of 18 degrees.  
Based on the aforementioned standards, the veteran does 
suffer from some limitation of motion, albeit noncompensable 
under Diagnostic Code 5215.  However, this limitation of 
motion provides the basis for a compensable rating under 
other code provisions.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  See also 38 C.F.R. § 4.59 (an actually painful joint 
is entitled to the minimum compensable rating for the joint).  

As noted previously, painful and limited motion is considered 
under Diagnostic Code 5010 and 38 C.F.R. § 4.59.  Under these 
provisions, limitation of motion must be objectively 
confirmed.  Although on examination in March 2000, the 
examiner found no objective evidence of painful motion, the 
Board notes that the veteran asserted that he does have pain 
on motion and the examiner specifically noted guarding of 
movement especially during the range of motion evaluation and 
that motion stopped when pain began.  Accordingly, the Board 
determines there is satisfactory evidence of limitation of 
function due to pain.  Because the veteran suffers from 
painful motion of the left wrist, he would be entitled to the 
minimum compensable rating for the wrist, which under either 
of these provisions is 10 percent.

A 10 percent evaluation under both Diagnostic Code 5010 and 
38 C.F.R. § 4.59 is not warranted as this would amount to 
compensating the veteran twice for the same symptoms, which 
is impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board notes that additional compensation is potentially 
available for functional loss due to pain and has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 as interpreted in 
Deluca, supra.  There is no basis for a rating in excess of 
10 percent based on limitation of motion due to any 
functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the wrist.  See 
Johnston v. Brown, 10 Vet.App. 80 (1997).  Additionally, 
there is no showing of ankylosis of the wrist or symptomatic 
scarring to warrant a higher or separate compensable 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Codes 
5214,7803-5 (2000).  

In conclusion, the Board has considered all applicable 
Diagnostic Codes and 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
has determined that a 10 percent rating is appropriate and a 
rating in excess of 10 percent is not warranted.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Here, there is no showing that 
the left wrist disability causes frequent hospitalizations.  
The Board notes the veteran alleges in his substantive appeal 
that his left wrist disability causes interference with his 
ability to do his job.  However, the 10 percent rating being 
awarded contemplates a degree of industrial impairment and 
the record contains no objective evidence of marked 
interference with employment.  Therefore, having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC.
6-96 (1996).


ORDER

A 10 percent evaluation for a left wrist disability is 
appropriate and entitlement to a compensable schedular rating 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

